Citation Nr: 9911200	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder, claimed as an enlarged heart and a heart 
murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  He was awarded the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that found that a claim for service 
connection for a heart disorder, claimed as an enlarged heart 
and a heart murmur, was not well grounded.

The case was previously before the Board in August 1998, when 
it was remanded to schedule the veteran for a personal 
hearing before a member of the Board.  In October 1998, a 
video conference hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  
 
The veteran has also sought to reopen a claim of entitlement 
to service connection for a left shoulder disorder and 
entitlement to an increased disability rating for residuals 
of a simple fracture of the neck of the radius, left.  See 
Statement of the veteran, dated June 5, 1995.  These claims 
have not yet been adjudicated and are referred to the RO for 
appropriate action.

Additional evidence (duplicate copies of November 1987, March 
1996 and July 1997 written statements from the veteran; an 
October 1997 letter from VA to the veteran; August 1997, June 
1998 and February 1999 letters from the veteran; morning 
reports; Surgeon General's Office (SGO) records; and a copy 
of a service medical record) was submitted to the RO in July 
1998, subsequent to the most recent November 1997 
supplemental statement of the case.  As this evidence is 
cumulative/duplicative of that already of record and 
considered by the RO and/or not relevant to the extent that 
it does not show the presence of a heart disability, a remand 
for the issuance of a supplemental statement of the case is 
not warranted.  38 C.F.R. §§ 19.31, 19.37 (1998).  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  In April 1996, the RO found that a claim of entitlement 
to service connection for a heart disorder was not well 
grounded.

2.  Evidence has not been presented or secured since the 
April 1996 RO rating decision that is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The April 1996 RO rating decision which found that a 
claim of entitlement to service connection for a heart 
disorder was not well grounded is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

2.  Evidence received since the April 1996 RO rating decision 
which found that a claim of entitlement to service connection 
for a heart disorder was not well grounded is not new and 
material evidence, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of a heart disability.  On entrance examination 
in June 1943, examination of the cardiovascular system was 
normal.  A chest x-ray was interpreted normal, or essentially 
negative.  Examination of the heart was negative during 
hospitalization in November 1943.  A chest x-ray was negative 
during hospitalization in March 1944.  A May 1944 chest x-ray 
taken at Tilton General Hospital revealed minimal pleural 
thickening over both aspices.  The heart was normal.  On 
separation examination in March 1946, examination of the 
cardiovascular system was normal.  A chest x-ray was 
negative.

Following the veteran's separation from service, he was 
afforded VA examinations in August 1967 and April 1969.  
Chest x-rays were interpreted as normal on both occasions.

In a November 1987 written statement, the veteran requested 
that he be allowed to review both his and another veteran's 
service medical records.

In December 1993 and November 1994 written statements, the 
veteran reported that in May 1944 he was assigned to the 
297th General Hospital for overseas duty.  Prior to the 
assignment, he underwent physical examination at Tilton 
General Hospital at Fort Dix, New Jersey, at which time he 
was told by an examiner that he had an enlarged heart and a 
heart murmur.  He was then attached to the medical detachment 
of an infantry division and became a medical aid man.  He 
stated that he was sure that this stress eventually resulted 
in more heart problems.

In an April 1995 rating decision, the RO found that a claim 
for service connection for a heart disorder, claimed as an 
enlarged heart and a heart murmur, was not well grounded.  
The veteran was notified of this decision and his appellate 
rights by letter dated April 24, 1995.  He did not appeal.

In a June 1995 and March 1996 written statements, the veteran 
again reported that he was told by an inservice examiner at 
Tilton General Hospital at Fort Dix, New Jersey, that he had 
an enlarged heart and a heart murmur.  He reportedly told the 
doctor that his father had died of heart disease.  He was 
then assigned to the 297th General Hospital and shipped to 
England.  He ended up as a medic in the infantry and felt 
that the anxiety and fear did not help matters.  The veteran 
indicated that in February 1995 he attempted to obtain a copy 
of his physical examination report taken at Tilton General 
Hospital but was unsuccessful.  He indicated that his records 
may have been lost in the fire that destroyed a portion of 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in July 1973.  He requested that a search be made 
for his records.  The veteran further stated that for years 
he had shortness of breath and an irregular heartbeat.  His 
former physician, R.C. Kelleher, M.D., told him that he had a 
lazy heart.  He also underwent electrocardiograms (EKGs) at a 
VA facility and had quadruple bypass surgery in 1994.

In support of his claim, the veteran also provided a copy of 
his father's death certificate, indicating that he died of 
heart disease.

In April 1996, the RO found that a claim for service 
connection for a heart disorder, claimed as an enlarged heart 
and a heart murmur, was not well grounded.  The veteran was 
notified of this decision and his appellate rights by letter 
dated April 11, 1996.  He did not appeal.

In September 1996, the veteran sought to reopen his claim of 
entitlement to service connection for a heart disorder.  He 
submitted copies of documents showing that his family members 
(grandparents and brother) suffered from heart disease.

The RO again determined that a claim for service connection 
for a heart disorder, claimed as an enlarged heart and a 
heart murmur, was not well grounded in November 1996.  The 
veteran appealed the RO's decision to the Board.

The veteran offered several lay statements in support of his 
claim, including at personal hearings before the RO in July 
1997 and the Board in October 1998.  He again reported that 
he was told by an inservice examiner at Tilton General 
Hospital at Fort Dix, New Jersey, that he had an enlarged 
heart and a heart murmur in May 1944.  He had unsuccessfully 
attempted to obtain these records from the NPRC.  The only 
record available was one showing examination of his teeth.  
He felt that his records may have been destroyed in the 1973 
fire or confused with those of another veteran.  He also 
stated that he felt short of breath, could not walk or march 
long distances, and had swelling of his legs during active 
service.

The veteran further reported that he was treated by Dr. 
Kelleher shortly after his separation from service, i.e., 
between 1946 and 1949, who told him that he had a slow-
beating, or lazy heart.  However, Dr. Kelleher did not tell 
him that his post-service heart disease was related to any 
inservice enlarged heart or murmur.  He was treated by Dr. 
Kelleher for 10 to 15 years, and doubted that Dr. Kelleher's 
records would be available because he died about 20 years 
ago.  Dr. Kelleher reportedly referred the veteran to Dr. 
Hanks Klein at Mercy Hospital; however, he had since retired 
and the veteran did not know where he was.  The veteran 
reported having a quadruple bypass at the New Orleans, 
Louisiana, VA Medical Center (VAMC) in 1994.  It was his 
contention that he suffered from the same kind of heart 
problems that he had in service for the past 50 years.  He 
had continuous problems with shortness of breath and was no 
longer able to play ball.  

SGO records and morning reports were also obtained in 
conjunction with the veteran's claim; however, they show no 
treatment for a heart condition.  It appears that one of the 
SGO reports pertains to another veteran.

In June 1998, the veteran submitted a copy of his November 
1987 written statement requesting that he be allowed to 
review both his and another veteran's service medical 
records.  He also provided a copy of a service medical record 
(register of dental patients at Tilton General Hospital) 
showing that he received dental treatment.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for cardiovascular 
disease may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability is service connected; it requires evidence 
relevant to the requirements for service connection of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease is manifest and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease is manifest during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).  

For veterans who engage in combat with the enemy, the law 
provides a rebuttable factual presumption of service 
connection of a disease or injury, if the combat veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease" and if 
the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389, 393 (Fed.Cir. 1996).  This statutory provision does not 
provide additional substantive rights to combat veterans over 
those provided to noncombat veterans but is concerned solely 
with liberalizing the modes of proof for such veterans.  
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  The 
term "service connection" in 38 U.S.C.A. § 1154(b) refers 
to proof of incurrence or aggravation of disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability.  Caluza v. Brown, 7 Vet. App. 498, 
507 (1995).  Section 1154(b) concerns the question of whether 
a particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
Caluza, 7 Vet. App. at 507.

It is clear from the record that the veteran served in 
combat, having been awarded the Combat Medical Badge.  
However, the veteran has not claimed that any current heart 
disability occurred during, or resulted from, "enemy 
action."  Rather, he maintains that he was told he had a 
heart disability during routine examination at Fort Dix, New 
Jersey.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 1991) are inapplicable.  

The statute itself offers its provisions "[i]n the case of 
any veteran who engaged in combat with the enemy" and who 
alleges that a disease or injury was incurred or aggravated 
"by such service."  38 U.S.C.A. § 1154(b) (West 1991) 
(emphasis added).  With regard to the occurrence of stressful 
events in service that might result in PTSD, the Court has 
construed the relaxed evidentiary standard of the 38 U.S.C.A. 
§ 1154(b) as applying only to those combat veterans who 
allege that an injury (the stressful event) occurred while 
they were engaged in combat (i.e., "by such service") with 
the enemy and not while they were "in a noncombat 
situation."  Moreau v. Brown, 9 Vet. App. 389, 394 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Several decisions of the Court 
indicate that, even where the claim is for service connection 
is for a disability other than PTSD, a combat veteran is only 
entitled to have the provisions of 38 U.S.C.A. § 1154(b) 
applied to his case if he is alleging the incurrence of a 
"combat-related" disease or injury.  See Swanson v. Brown, 
4 Vet. App. 148, 151 (1993); Chipego v. Brown, 4 Vet. App. 
102, 105 (1993); Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition. See 38 U.S.C. §  5108, 7104.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court held that the two-step process set out in 
Manio, for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge, and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).

Here, the RO found that the veteran's claim for service 
connection for a heart disorder was not well grounded in 
April 1996 and notified him of this decision in that same 
month.  The notification letter was sent to the veteran at 
his most recent address of record.  Accordingly, the Board 
concludes that the veteran was properly notified of the April 
1996 rating decision.  Because he did not file a notice of 
disagreement with that decision within one year, the rating 
decision became final. 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1998).

Although the RO found that the claim for service connection 
for a heart disorder was not well grounded in April 1996 
without considering the preliminary issue of whether the 
veteran had submitted new and material evidence to reopen the 
claim, the Board has jurisdiction to consider the issue of 
whether new and material evidence has been submitted because 
that issue is part of the same "matter" of whether the 
appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).  When a claimant submits 
a claim for service connection for a disability, the question 
of whether there is new and material evidence to reopen the 
claim is implicated where there is a prior final decision 
regarding that claim.  Id. at 392.  Although these are two 
separate questions, they are components of a single claim for 
service connection.  Id.  Thus, the issue on appeal has been 
recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Therefore, the Board must decide whether 
the veteran will be prejudiced by its consideration of the 
issue.  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case, the veteran's due process rights are not violated 
by this Board decision.  When the RO denied the veteran's 
claim in April 1996, it necessarily reviewed all of the 
evidence of record to reach that decision.  Since the Board 
must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the veteran is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.  

Accordingly, the Board must consider whether new and material 
evidence has been submitted in since the April 1996 RO 
decision in accord with the holding in Hodge, supra.  

At the time of the April 1996 rating decision, there was no 
medical evidence of a current heart disability, of a heart 
disability during active service or to a degree of 10 percent 
within one year thereafter, or of a nexus between any current 
heart disability and an inservice finding or event.  The 
evidence in support of the veteran's claim consisted only of 
his own lay statements that he was told that he had an 
enlarged heart and a heart murmur during active service, that 
he had suffered from heart symptomatology since that time, 
and that he suffered from a current heart disability.  While 
the veteran reported that he was told he had an enlarged 
heart and a heart murmur during active service, assuming that 
this constitutes a disability, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, in 
order to be material, there would have to be competent 
evidence tending to show that the veteran has a current heart 
disability that had its onset during active service or within 
any appropriate presumptive period or is associated with his 
alleged inservice symptomatology.  Any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.

Evidence associated with the claims file subsequent to the 
April 1996 RO rating decision consists, in pertinent part, of 
the following:  (1) a copy of the veteran's November 1987 
written statement; (2) SGO records and morning reports; (3) 
copies of documents showing that the veteran's family members 
(grandparents and brother) suffered from heart disease; (4) a 
service medical record (register of dental patients at Tilton 
General Hospital); and (5) statements from the veteran, 
including testimony presented at a personal hearing at the RO 
in July 1997 and before the Board in October 1998. 

The evidence received subsequent to April 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The copy of the veteran's November 1987 written statement 
(item 1) is not new as it was of record in April 1996.  The 
veteran's lay statements (item 5) are essentially a 
repetition of his previous assertions, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).   Moreover, the veteran's lay 
statements concerning the presence and etiology of a heart 
disorder are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The SGO records and morning reports (item 2), copies of 
documents showing that the veteran's family members suffered 
from heart disease (item 3), and the service medical record 
(item 4) are new.  However, they are not probative with 
respect to the issue of whether the veteran suffered from a 
heart disorder that had its onset during service or within 
one year thereafter, and are therefore not material.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  None of 
these records show that the veteran suffered from a heart 
disability at any time.  As stated above, what is lacking 
here is the kind of evidence needed to reopen this case, 
i.e., evidence which would tend to show that the veteran has 
a current heart disorder that had its onset during active 
service or within one year thereafter.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a heart 
disorder, and the April 1996 RO rating decision remains 
final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim for service connection 
for a heart disorder.  The veteran has indicated that his 
treatment records from Drs. Kelleher and Klein are not 
available.  Although the RO has not requested his medical 
records from the VA Medical Center in New Orleans, Louisiana, 
additional development to obtain these records is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
Evidence of a heart disorder many years after service, i.e., 
in 1994, would not suffice to reopen the claim.  There is no 
basis for speculating that this evidence would provide any 
nexus evidence, or any other significant evidence, to reopen 
the claim.  The veteran maintains that part of his service 
medical records have been lost or were possibly burned in a 
fire at the NPRC and that additional development be taken in 
this regard.  However, there is no support for this 
contention.  The veteran's service medical records were 
requested and associated with claims file prior to the fire 
at the NPRC in 1973.  They appear to be complete with an 
entrance examination, records of inservice treatment and 
hospitalizations, and a separation examination.  A May 1944 
chest x-ray, which the veteran claims showed an enlarged 
heart, is of record.  It is not likely that only the records 
regarding the alleged inservice findings of an enlarged heart 
and a heart murmur were lost or destroyed while the balance 
of the veteran's service medical records remained intact.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER


New and material evidence not having been submitted, the 
claim of entitlement to service connection for a heart 
disorder, claimed as an enlarged heart and a heart murmur, is 
not reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

